                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

CHRISTINA M. SCHMIDT,                             )
                                                  )
                  Plaintiff,                      )
                                                  )
         v.                                       )         No. 4:19-CV-787-JCH
                                                  )
BRANDON L. MATHIS,                                )
                                                  )
                  Defendant.                      )

                                 MEMORANDUM AND ORDER

       Plaintiff has filed a civil suit and seeks leave to proceed in forma pauperis. Plaintiff is

granted leave to proceed without payment of the filing fee. Also, the Court will direct plaintiff to

show cause why this action should not be dismissed for lack of subject matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3).

       Plaintiff alleges that defendant assaulted her on September 28, 2017. She seeks to bring

this federal action under the federal criminal maritime assault statute 18 U.S.C. § 113(a)(6)-(7).

Section 113 criminalizes assault “within the special maritime and territorial jurisdiction of the

United States.”

       Plaintiff alleges the assault occurred at 1 Spring Way Drive, Saint Peters, Missouri,

which is not within the special maritime and territorial jurisdiction of the United States. 1

Moreover, to the extent that plaintiff is seeking the initiation of federal criminal charges against

defendant, initiation of a federal criminal prosecution is a discretionary decision within the




1
  Title 18 U.S.C. § 7 defines the “special maritime and territorial jurisdiction of the United
States,” examples of which include the high seas; a vessel registered under the laws of the United
States; land reserved for a fort, magazine, arsenal, dockyard, or other needful building; and
aircraft belonging to the United States. See 18 U.S.C. § 7.
executive branch and is not subject to judicial compulsion. See Ray v. United States Dept. of

Justice, 508 F. Supp. 724, 725 (E.D. Mo. 1981); 28 U.S.C. § 547(1).

        Federal courts are courts of limited jurisdiction. The Court has jurisdiction to hear cases

involving the Constitution, laws, or treaties of the United States under 28 U.S.C. § 1331, and the

Court can hear cases where diversity jurisdiction exists under 28 U.S.C. § 1332.

        The instant action does not arise under the Constitution, laws, or treaties of the United

States, so federal question jurisdiction pursuant to 28 U.S.C. § 1331 is inapplicable. Therefore,

the Court may only hear this case if diversity jurisdiction exists. It does not appear that diversity

jurisdiction exists because plaintiff and defendant are citizens of the same state. As a result, the

Court will order plaintiff to show cause why this action should not be dismissed for lack of

jurisdiction.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis [ECF No. 2] is GRANTED.

        IT IS FURTHER ORDERED that plaintiff must show cause no later than April 25,

2019, why this action should not be dismissed.

        Dated this 4th day of April, 2019.



                                                  /s/ Jean C. Hamilton
                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE




                                                 -2-
